DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12-15, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park U.S. Patent 8,612,841.
As per clam 1, Park teaches a semiconductor device comprising: an error detection circuit configured to generate fixed data by fixing any one of a first group and a second group included in internal 5data to a preset level based on a burst chop signal and an internal command address in 
As per clam 2, Park teaches the semiconductor device according to claim 1, wherein the burst chop signal is a signal which is enabled to enter a burst 15chop operation for fixing any one of the first group and the second group of the internal data to the preset level (column 3, line 60 – column 4, line 10; column 5, lines 5-10 as groups set to logic levels).
As per clam 3, Park teaches the semiconductor device according to claim 1, wherein the error detection circuit fixes the first group of the internal data to the preset level when the internal command address is a first logic 20level, and fixes the second group of the internal data to the preset level when the internal command address is a second logic level (column 5, lines 5-10).
As per clam 10, Park teaches the semiconductor device according to claim 1, wherein the data output circuit comprises: a latch data generation circuit configured to generate the latch data by latching the internal data in response to the first latch output 31PA3775-0 control signal; and an output data generation circuit configured to generate the output data by serializing the latch data and the error detection signal depending on the delay command address in response to the 5second latch output control signal (column 8, lines 32-37).

As per clam 13, Park teaches the semiconductor device according to claim 12, wherein the internal command address is a signal which is generated from any one among a plurality of bits included in the command address (column 1, lines 45-50, wherein the RDATA is implicit of an internal address of the device).
As per clam 14, Park teaches 5the semiconductor device according to claim 12, wherein the burst chop signal is a signal which is enabled to enter a burst chop operation for fixing any one of the first group and the second group of the internal data to the preset level (column 3, line 60 – column 4, line 10; column 5, lines 5-10).
As per clam 15, Park teaches the semiconductor device according to claim 12, 10wherein the error detection circuit fixes the first group of the internal data to the preset level when the internal command address is a first logic level, and fixes the second group of the internal data to the preset level when the internal command address is a second logic level (column 5, lines 5-10).
As per clam 23, Park teaches the semiconductor device according to claim 12, wherein the data output circuit comprises:  20a latch data generation circuit configured to generate latch data by latching the internal data in response to a first latch output control signal; and an output data generation circuit configured to generate the output data by serializing the latch data and the error detection 36PA3775-0 signal depending on the delay command address in response to a second latch output control signal (column 8, lines 32-37).
As per clam 25, Park teaches the semiconductor device according to claim 23, 10wherein the delay command address is a signal which is generated as the internal command address is delayed (column 8, lines 32-37).


Allowable Subject Matter
Claims 4-9, 11, 16-22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0379840 A1 to Lee et al.:  Read output error signal and burst length information recording.
US 2020/0394103 A1 to Schaefer et al.:   Error corrected or detected upon a read output operation.
US 2011/058445 A1 to Fujisawa:  Latch output according to internal output command.
US 2020/0372958 A1 to Kasai:  Hold output data in latch combinations. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113